Case: 18-10615      Document: 00514871957        Page: 1     Date Filed: 03/13/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                     No. 18-10615                              FILED
                                                                          March 13, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
In the Matter of:
PRIMCOGENT SOLUTIONS, L.L.C,
                                                Debtor.

SANTA BARBARA MEDICAL INNOVATIONS, L.L.C.,
                             Appellant,

versus

PRIMCOGENT SOLUTIONS, L.L.C.,
                                                Appellee.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:13-CV-428




Before HIGGINBOTHAM, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      AFFIRMED. See 5TH CIR. R. 47.6.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.